Opinion By
Chief Justice WRIGHT,
concurring and dissenting.
Father appeals from the trial court’s order in a suit to modify the parent-child relationship. The majority affirms the trial court’s order with respect to not allowing Father to relocate with the child to Atlanta and giving Mother the exclusive right to make education decisions for the child and to consent to medical, dental, psychological, and psychiatric treatment for the child. The majority modifies the trial court’s order relating to the amount of child support and reverses the portion of the order requiring Father to pay a percentage of the child’s private school tuition. I concur in the majority’s resolution of the issues of relocation, child support, private school tuition, and the right to make education decisions for the child. I disagree, however, with the majority’s holding affirming the trial court giving Mother the exclusive right to consent to medical, dental, psychological, and psychiatric treatment for the child. I respectfully dissent to that portion of the majority’s opinion.
In rendering an order appointing joint managing conservators, the trial court is required to specify the rights and duties of each parent regarding the “physical care, support, and education” of the children involved. Tex. Fam.Code Ann. § 153.134(b)(2) (West 2008). The trial court retains broad discretion in crafting the rights and duties of each conservator so as to effectuate the best interest of the child. In re C.C.J., 244 S.W.3d 911, 917 (Tex.App.-Dallas 2008, no pet.).
In cases where one parent is given the exclusive right to make these decisions, the evidence generally supports that it is in the best interest of the child because one parent is a better choice. See Swaab v. Swaab, 282 S.W.3d 519, 533 (Tex.App.*20Houston [14th Dist.] 2008, pet. dism’d w.o.j.) (father unable to listen to any feedback from another party); Baltzer v. Medina, 240 S.W.3d 469, 477 (Tex.App.-Houston [14th Dist.] 2007, no pet.) (mother indifferent or non-responsive to some of child’s needs); Garza v. Garza, 217 S.W.3d 538, 553-54 (Tex.App.-San Antonio 2006, no pet.) (mother had difficulty thinking rationally, controlling her mood swings, and arriving at a logical solution when faced with a problem).
Pursuant to the divorce decree, decisions regarding the child’s medical, dental, and psychiatric treatment were to be made by agreement between Mother and Father. Father contends that these decisions should remain by agreement. I agree.
Mother states in her brief “[b]y virtue of his choice to relocate, Father voluntarily rendered it impractical, if not impossible, for him to actively participate in these decisions in an informed and meaningful manner.” Mother also contends that she should have the exclusive right to make these decisions because of past difficulties in co-parenting.
Aside from Mother’s own testimony, there is no evidence that Mother should have the exclusive right to make these decisions. Dr. Doyle testified that the trial court specified the child’s pediatrician in the divorce decree because Mother was “doctor shopping.” In the rendition of the divorce decree, the trial judge stated that Mother had made unfounded allegations that Father had sexually abused the child and stated there was “repetitive, secretive and persistent questioning of mental health professionals and doctors” regarding the child’s behavior to see if one of them would “take the bait and call Dad a potential molester.” The divorce decree prevents either parent from taking the child to a mental health professional, including play therapists, without the agreement of the other parent. In her October 9, 2007 report filed after the petitions to modify, Dr. Doyle recommended that the trial court appoint a psychologist to be used to monitor the child to “minimize the high likelihood of additional allegations of abuse or neglect of [the child] raised by [Mother] ...” Dr. Doyle also testified that she would not be surprised to learn that in April of 2008, Mother had reported that the child had a terrible burn on her labia but that everyone was afraid of getting into it.
At the time of trial, Mother denied any recent sexual abuse allegations. However, such allegations did exist when the petitions to modify were filed. The child’s counselor, Joan Hill, testified at this trial that the parties had not gotten past the sexual abuse allegations but they were “fading.”
The allegations of sexual abuse prompted the trial court to prohibit “doctor shopping” in.the divorce decree. That issue remains in contention between the parties. There is no evidence that Father is indifferent to the child’s health related needs or that he has any difficulty with making rational decisions. Despite the fact that Father is in Atlanta, there is no evidence that he could not participate in making informed decisions. He could communicate with doctors and therapists by phone and e-mail. He already had an established relationship with the child’s therapist and pediatrician. Father could have access to the same information as Mother in making health related decisions despite the geographical divide. In light of all these circumstances, I would hold the trial court abused its discretion in awarding to Mother the exclusive right to make health-related decisions for the child.